EXHIBIT 10.18
PROPOSED
 
Viasystems Group, Inc.
2010 Equity Incentive Plan
 


 
RESTRICTED STOCK AWARD AGREEMENT
 


 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective as of
_____ (the “Date of Grant”) by and between Viasystems Group, Inc., a Delaware
corporation (with any successor, the “Company”), and _________ (the
“Participant”).
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Viasystems Group, Inc. 2010 Equity
Incentive Plan (the “Plan”), which Plan is incorporated herein by reference and
made a part of this Agreement. Capitalized terms not otherwise defined herein
shall have the same meanings
as in the Plan; and
 
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Restricted Stock Award.  Subject to the terms and conditions of the Plan and
this Agreement, the Company hereby grants to the Participant _____ Shares (the
“Restricted Shares”), which shall vest and become nonforfeitable in accordance
with Section 3.
 
2. Certificates.  Certificates representing the Restricted Shares shall be
issued by the Company and shall be registered in the name of the Participant on
the stock transfer books of the Company promptly following execution of this
Agreement by the Participant, but
shall remain in the physical custody of the Company or its designee at all times
prior to the vesting of such Restricted Shares pursuant to Section 3.  As a
condition to the receipt of this Agreement, the Participant shall deliver to the
Company a stock power, duly
endorsed in blank, relating to the Restricted Shares.
 
3. Vesting.
 
(a) Vesting Schedule.  The Restricted Shares shall vest three years after the
Date of Grant.
 
4. Acceleration upon Change of Control.  Notwithstanding any provision herein to
the contrary, immediately prior to a Change in Control the unvested portion of
the Restricted Shares shall become fully vested as of such date of such Change
of Control.
 
5. Forfeiture.  Except as otherwise provided in Sections 5(a) and 5(b) below
herein, the Restricted Shares, to the extent not then vested, shall be forfeited
by the Participant without consideration on the Termination Date.
 
(a) Termination of Service by a Director:  To the extent that a Director
terminates his/her service as a director of the Company, the Restricted Shares
that have not yet vested as of the date of termination of such Director’s
services shall vest by calculating
the product of (i) 0.083, (ii) the total numbers of quarters of service such
Director has provided to the Company starting from the Date of Grant and ending
on the date the Director terminates his/her service for the Company and (iii)
the number of Restricted
Shares granted herein.
 
(b) Involuntary Termination of an Employee:  To the extent that an Employee’s
employment has been involuntarily terminated, the Restricted Shares that have
not vested as of the Termination Date shall vest by calculating the product of
(i) 0.083, (ii) the total
number of quarters that have passed starting from the Date of Grant and ending
on the Termination Date and (iii) the number of Restricted Shares granted
herein.
 
6. Dividend Equivalents.  With respect to each Restricted Share the Participant
shall have the right to receive an amount equal to the per Share dividend (if
any) paid by the Company during the period between the Date of Grant and the
Restricted Share’s settlement
(including any Restricted Shares that are converted into deferred stock units),
termination or forfeiture, subject to the remainder of this Section 6.  When
dividends are paid by the Company, the Participant shall be credited with an
amount determined by multiplying the
number of the Participant’s unvested Restricted Shares by the dividend per
Share, which amount shall be held by the Company and subject to forfeiture until
the related Restricted Shares vest in accordance with Section 3 hereof.  Such
dividends shall be paid to the
Participant as soon as administratively practicable, but not later than sixty
(60) days, following the settlement of the Restricted Shares to which the
dividends relate.
 
7. No Right to Continued Service.  The granting of the Restricted Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the
Company or any Affiliate may have to terminate the Service of such Participant.
 
8. Securities Laws/Legend on Certificates.  The issuance and delivery of Shares
shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.  If the
Company deems it necessary to ensure that the issuance of securities under the
Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company which satisfies such
requirements. The certificates representing the Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem reasonably
advisable, and the Committee may cause a legend or legends to be put on any such
certificates to make
appropriate reference to such restrictions.
 
9. Transferability.  The Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or
encumbrance.  No such permitted transfer of the Restricted Shares to heirs or
legatees of the Participant shall be effective to bind the Company unless the
Committee shall have been furnished with written notice thereof and a copy of
such evidence as the Committee
may deem necessary to establish the validity of the transfer and the acceptance
by the transferee or transferees of the terms and conditions hereof.
 
10. Adjustment of Restricted Shares.  Adjustments to the Restricted Shares shall
be made in accordance with the terms of the Plan.
 
11. Withholding.  The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Shares,
their grant, vesting or otherwise
and to take such other action as may be necessary in the opinion of the
Committee to satisfy all obligations for the payment of such withholding
taxes.  At the Participant’s election, the number of shares payable to the
Participant may be reduced to pay any applicable
withholding taxes.
 
12. Notices. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service, by registered
or certified mail, with postage
and fees prepaid.  A notice shall be addressed to the Company, Attention:
General Counsel, at its principal executive office and to the Participant at the
address that he or she most recently provided to the Company.
 
        13. Entire Agreement.  This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter
hereof.  They supersede any other agreements, representations or understandings
(whether oral or written and whether
          express or implied) which relate to the subject matter hereof.
 
14. Waiver.  No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.
 
15. Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the
Participant’s estate, whether or not any such person shall have become a party
to this Agreement and agreed in writing to be joined herein and be bound by the
terms hereof.
 
16. Choice of Law; Jurisdiction; Waiver of Jury Trial.  THIS AWARD AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF DELAWARE
WITHOUT REGARD TO CONFLICTS OF LAWS.
 
SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE.  BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION.  EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.
 
17. Restricted Shares Subject to Plan.  By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Restricted Shares are subject to the Plan.  The terms and
provisions of the Plan as it may
be amended from time to time are hereby incorporated herein by reference
(subject to the limitation set forth in Section 14).  In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions
of the Plan will govern and prevail.  The Participant has had the opportunity to
retain counsel, and has read carefully, and understands, the provisions of the
Plan and the Agreement.
 
18. Amendment.  The Committee may amend or alter this Agreement and the
Restricted Shares granted hereunder at any time; provided that, subject to
Articles 11, 12 and 13 of the Plan, no such amendment or alteration shall be
made without the consent of the
Participant if such action would materially diminish any of the rights of the
Participant under this Agreement or with respect to the Restricted Shares.
 
19. Section 83(b) Election.  In the event the Participant determines to make an
election with the Internal Revenue Service (the “IRS”) under Section 83(b) of
the Code and the regulations promulgated thereunder (the “83(b) Election”), the
Participant shall provide a copy
of such form to the Company promptly following its filing, which is required
under current law to be filed with the IRS no later than thirty (30) days after
the Grant Date of the Restricted Shares.  The Participant is advised to consult
with his or her own tax advisors
regarding the purchase and holding of the Restricted Shares, and the Company
shall bear no liability for any consequence of the Participant making and 83(b)
Election or failing to make an 83(b) Election.
 
20. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
21. Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement as of the date first written above.
 




VIASYSTEMS GROUP, INC.






By:  __________________________
Name:
Title




 
Agreed and acknowledged as
 


 
of the date first above written:
 


 


                       PARTICIPANT
 



